DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of October 20, 2021, has been received and entered into the electronic case file. 
The amendment to the specification acts to overcome the previously given objection to the specification.  The objection has now been withdrawn.
The amendment to the drawings acts to overcome the previously given refusal under 35 USC 112(a) and (b). The rejection has now been withdrawn.
Objection to the Reproductions
The reproductions are objectionable due to the inconsistencies in Fig. 1.5 noted below:
The horizontal linear feature marked “1” below is not present in any other views that show this area.  Applicant should amend Fig. 1.5 to remove the horizontal linear feature marked “1” below, so it is consistent with other views.

    PNG
    media_image1.png
    536
    1102
    media_image1.png
    Greyscale

The top edge of the brooch mechanism, marked “2” below, is missing on the left side in the area marked with a “?”. Applicant should amend Fig. 1.5 to extend the feature marked “2” below to the left, so it is consistent with other views.

    PNG
    media_image2.png
    598
    1102
    media_image2.png
    Greyscale

New reproductions, wherein the features noted in the mechanism above have been amended so Fig. 1.5 is consistent with other views are now required.
Replacement Drawings
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the depth and contours of the feature pointed out below cannot be understood from the views provided.  Specifically, the recessed rectangular feature shaded gray and marked “3” below is only visible in one elevation view. The 

    PNG
    media_image3.png
    520
    1102
    media_image3.png
    Greyscale

Due to the questions raised by the limited view of the feature noted above, the claim is indefinite and nonenabling. Applicant may attempt to overcome the refusal by converting the feature noted above to broken line and adding a statement to the specification, following the figure descriptions and directly preceding the claim, which states the portions of the brooch depicted in broken line form no part of the claimed design.
Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Examiner, Art Unit 2917